The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1,7-17are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9003358. Although the claims at issue are not identical, they are not patentably distinct from each other because the extra elements in claims 1-21 of the ‘358 patent are not necessary to realize the functionality of the claims in the instant invention.  See mapping below.

14/553481
9,003,358
 












































1. A system comprising: a first language parser communicating with a storage medium and coupled to a computer network for parsing vendor implementation specifications, application program interfaces and commands into individual inputs parser in reference to a grammar that includes a requirement of memory having attributes of sequence, minimum and recommended and a 








2. The system of claim 1, further comprising: a third language parser communicating with the storage medium and coupled to a computer network for parsing supplemental attributes into individual inputs and value pairs and records those inputs to the storage medium. 



4. The system of claim 3, further comprising: a component communicating with the deconstuctor for reusing the reusable elements in a plurality of system manufacturing applications. 

5. The system of claim 1, further comprising: a deconstuctor communicating with the second language parser for deconstructing the vendor implementation specifications, application program interfaces and commands into intermediate reusable elements. 
6. The system of claim 5, further comprising: a component communicating with the deconstuctor for reusing the intermediate 


7. A non-transitory computer medium comprising: a data structure instantiating code segment that establishes a storage record in memory having a command/application programming interface identifier; a data structure instantiating code segment that establishes a storage record in memory having: an architecture specification identifier; a plurality of technical input records and business input records, each maintaining a pointer to the architecture specification identifier; and computer instructions for: deconstructing a representation of a computer architecture; and identifying commands to execute in order to create the computer architecture through constructing and compiling manufacturing applications necessary to execute identified 




8. The non-transitory computer medium of claim 7, further comprising: computer instructions for deconstructing the representation of a computer architecture into reusable elements. 

9. The non-transitory computer medium of claim 8, further comprising: computer 


10. The non-transitory computer medium of claim 7, further comprising: computer instructions for deconstructing the representation of a computer architecture into reusable intermediate elements. 

11. The non-transitory computer medium of claim 10, further comprising: computer instructions for reusing the reusable intermediate elements in a plurality of system manufacturing applications. 

12. The non-transitory computer medium of claim 7, the architecture specification identifier further comprising: the high level design stored in a architectural specification language, the architectural specification language comprising a grammar that includes 

13. An apparatus comprising: a receiver of a source data stream of a representation of a computer architecture; a language parser of the representation of a computer architecture that operates in reference to a grammar that includes a requirement of memory having attributes of sequence, minimum and recommended and a requirement of disk having attributes of sequence, minimum and recommended; populating a storage medium with a plurality of application programming interfaces, commands, and vendor implementation specifications for specific technologies required for architectures generated by the language parser; and creating relationships on the storage medium between the commands and groups of the 




















14. The apparatus of claim 13, further comprising: a deconstructor of the representation of a computer architecture into reusable elements. 

15. The apparatus of claim 14, further comprising: using the reusable elements in a plurality of system manufacturing applications. 

16. The apparatus of claim 13, further comprising: a deconstructor of the representation of a computer architecture into reusable intermediate elements. 


17. The apparatus of claim 14, further comprising: using the reusable intermediate elements in a plurality of system manufacturing applications.




 

2. The method of claim 1, further comprising further populating the storage medium with supplemental attributes. 
 


 

4. The method of claim 2, further comprising employing a compiling algorithm to retrieve from the storage medium a high-level design stored in an architectural specification language and inputs and/or supplemental attributes, and produce a plurality of system manufacturing applications. 
 

5. The method of claim 1, further comprising deconstructing the source data stream into reusable elements. 
 


 

7. The method of claim 1, further comprising deconstructing the source data stream into intermediate reusable elements. 
 

8. The method of claim 7, further comprising reusing the reusable intermediate elements in a plurality of system manufacturing applications. 
 

9. A system for consuming a high-level design or computer architecture representation and generating manufacturing applications capable of manufacturing the computer systems contained in the specification, comprising: a first language parser communicating with the storage 
 

10. The system of claim 9, further comprising a third language parser communicating with the storage medium and coupled to a computer network for parsing supplemental attributes into individual inputs and value pairs and records those inputs to the storage medium. 
 



 


12. The system of claim 11, further comprising a component communicating with the deconstuctor for reusing the reusable elements in a plurality of system manufacturing applications. 
 
13. The system of claim 9, further comprising a deconstuctor communicating with the second language parser for deconstructing the source data stream into intermediate reusable elements. 
 

14. The system of claim 11, further comprising a component communicating with the deconstuctor for reusing the intermediate 
 

15. A non-transitory computer medium comprising: a data structure instantiating code segment that establishes a storage record in memory having a command/api identifier; a data structure instantiating code segment that establishes a storage record in memory having: an architecture specification identifier; a plurality of technical input records and business input records, each maintaining a pointer to the architecture specification identifier; and computer instructions for: deconstructing the computer architecture representation; and identifying commands to execute in order to create the architecture represented constructing and compiling manufacturing applications necessary to execute identified commands; a plurality of separate command or api records, each maintaining a pointer to the 
 




 

17. The non-transitory computer medium of claim 15, further comprising computer instructions for deconstructing the source data stream into reusable elements. 
 

18. The non-transitory computer medium of claim 17, further comprising computer instructions for reusing the reusable elements 
 

19. The non-transitory computer medium of claim 15, further comprising computer instructions for deconstructing the source data stream into intermediate reusable elements. 
 

20. The non-transitory computer medium of claim 19, further comprising computer instructions for reusing the reusable intermediate elements in a plurality of system manufacturing applications.

16. The non-transitory computer medium of claim 15, the architecture specification identifier further comprising: the high level design stored in the architectural specification language, the architectural specification language comprising a grammar that includes a requirement of memory having attributes of 


9. A system for consuming a high-level design or computer architecture representation and generating manufacturing applications capable of manufacturing the computer systems contained in the specification, comprising: a first language parser communicating with the storage medium and coupled to a computer network for parsing vendor implementation specifications, api's, and commands into individual inputs parser in reference to a grammar that includes a requirement of memory having attributes of sequence, minimum and recommended and a requirement of disk having attributes of sequence, minimum and recommended and value pairs and records those inputs to the storage medium; an optimization processor 
 

10. The system of claim 9, further comprising a third language parser communicating with the storage medium and coupled to a computer network for parsing supplemental attributes into individual inputs and value pairs and records those inputs to the storage medium. 
 

11. The system of claim 9, further comprising a deconstuctor communicating with the second language parser for deconstructing the source data stream into reusable elements. 
 

12. The system of claim 11, further comprising a component communicating with the deconstuctor for reusing the reusable elements in a plurality of system manufacturing applications. 
 


 

14. The system of claim 11, further comprising a component communicating with the deconstuctor for reusing the intermediate reusable elements in a plurality of system manufacturing applications.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US Pat. No. 6,247,128) in view of Willis (US Pub. No. 2005/0289485).  

As per claim 1, Fisher et al. (US Pat. No. 6,247,128) teaches a system comprising:
 a first language parser communicating with a storage medium (as CCP servers, fig. 4, subblock 112 which includes configuration rules, wherein the rules follow grammar/and tags, etc. – see fig. 5a) and coupled to a computer network for parsing vendor implementation specifications (as computer network for sending system configurations and data collections from a remove facility, to the manufacturing headquarters -- fig. 1), 
application program interfaces and commands into individual inputs parser (col. 30 lines 49-60, and figure 7c, wherein the rules dictate the hardware/software relationship) in reference to a grammar that includes a requirement of memory having attributes of sequence, minimum and recommended and a requirement of disk having attributes of sequence, minimum and recommended and value pairs and records the inputs to the storage medium (as configuration rules that include memory/disk attributes – fig. 7b; and col. 23, rule-category-type rule condition, and rule connector);

Fisher does not explicitly teach an optimization processor communicating with the storage medium and coupled to a computer network for optimizing parsed inputs and creates relationships and records those inputs to the storage medium, however, Willis teaches optimizing said inputs and creating relationships between commands and groups of commands or api's required to implement portions of the architecture and storing results in said storage medium (see at least the abstract, paragraphs [0005], [0010], [0020], [0072], [0084] and figures 3-4, disclose an optimizer implementation 24, Model verification and optimization operating mode enables behavioral analysis of a design using logic technology specifications). 
  	Fisher and Willis are analogous art because they are from the same field of endeavor, software specifications and manufacturing process.
    	It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Fisher by having steps to optimize specifications/attributes/commands related with design as suggested by Willis, because it would provide a methodology to improve the design steps within the manufacturing phase. 
The combination of Fisher in view of Willis teaches a compiling processor communicating with the storage medium and coupled to a computer network for retrieving inputs from the storage and generating a plurality of system manufacturing applications; and a 


As per claim 2, Fisher et al. (US Pat. No. 6,247,128) teaches the system of claim 1, further comprising: 
a third language parser communicating with the storage medium and coupled to a computer network for parsing supplemental attributes into individual inputs and value pairs and records those inputs to the storage medium (as a parser/rules based process to handle the attributes and value pairs – fig. 5b). 

As per claims 3,5, Fisher et al. (US Pat. No. 6,247,128) teaches the system of claim 1, further comprising: 
a deconstuctor communicating with the second language parser for deconstructing the vendor implementation specifications, application program interfaces and commands into reusable elements (as interpreting the transmitted information stream into useable specs/commands, etc – when the system configurations and data collections are sent from the CCP database server – fig. 1, subblock 112, the receive end EDI – fig. 1, subblock 118, 

As per claims 4,6, Willis (US Pub. No. 2005/0289485) teaches he system of claim 3, further comprising: a component communicating with the deconstuctor for reusing the reusable elements in a plurality of system manufacturing applications (as using the generic design tool to specific applications of computer and software – Willis, abstract). 

Claims 7-12 are non-transitory computer readable medium claims whose steps are performed by the system claims 1-6; as such, claims 7-12 are similar in scope and content to claims 1-6 above and therefore, claims 1-6 are rejected under similar rationale as presented against claims 1-6 above.  Furthermore, Fisher et al. (US Pat. No. 6,247,128) teaches computer readable mediums (fig. 4,6)

Claims 13-17 are apparatus claims that perform steps similar to system claims 1-6; as such, claims 13-17 are similar in scope and content to claims 1-6 above and therefore, claims 13-17 are rejected under similar rationale as presented against claims 1-6 above.  Furthermore, Fisher teaches receiving capabilities of the information – Fig. 1, subblocks 118, 112, 106 – data arrows pointing in to the devices.

Response to Arguments

Applicant's arguments filed 01/19/2021 have been fully considered; examiner notes the said intentions of the applicant – for a matter of completeness, examiner notes that no rebuttal/arguments were presented against the rejections presented in the previous office action.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.

Sellers (9712409) teaches a monitoring architecture managing information technology infrastructure including profiles of polling (ed) elements (see col. 2 – col. 3)

Sellers (20140250225) teaches displaying drill-down screens showing the status of the IT infrastructure – para 0054.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
12/29/2021